Exhibit 10.12

 

EXHIBIT G TO
SECOND LIEN CREDIT AND GUARANTY AGREEMENT

 

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT

 

dated as of October 26, 2007

 

among

 

CHEM RX CORPORATION,

 

EACH OF THE OTHER GRANTORS PARTY HERETO

 

and

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,

 

as the Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I DEFINITIONS

1

Section 1.01

General Definitions

1

Section 1.02

Definitions; Interpretation

7

 

 

 

ARTICLE II GRANT OF SECURITY

8

Section 2.01

Grant of Security

8

Section 2.02

Certain Limited Exclusions

8

Section 2.03

Lien Subordination

9

 

 

 

ARTICLE III SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

9

Section 3.01

Security for Obligations

9

Section 3.02

Continuing Liability Under Collateral

9

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS

10

Section 4.01

Generally

10

Section 4.02

Equipment and Inventory

11

Section 4.03

Receivables

12

Section 4.04

Investment Related Property

13

Section 4.05

Pledged Equity Interests

15

Section 4.06

Pledged Debt

16

Section 4.07

Investment Accounts

17

Section 4.08

Material Contracts

18

Section 4.09

Letter of Credit Rights

18

Section 4.10

Intellectual Property

19

Section 4.11

Commercial Tort Claims

21

 

 

 

ARTICLE V FURTHER ASSURANCES; ADDITIONAL GRANTORS

22

Section 5.01

Further Assurances

22

Section 5.02

Additional Grantors

22

 

 

 

ARTICLE VI COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

23

Section 6.01

Power of Attorney

23

Section 6.02

No Duty on the Part of Collateral Agent or Secured Parties

23

 

 

 

ARTICLE VII REMEDIES

24

Section 7.01

Generally

24

Section 7.02

Application of Proceeds

25

Section 7.03

Sales on Credit

25

Section 7.04

Deposit Accounts

26

Section 7.05

Investment Related Property

26

Section 7.06

Intellectual Property

26

Section 7.07

Cash Proceeds

27

 

 

 

ARTICLE VIII COLLATERAL AGENT

28

 

 

 

ARTICLE IX CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

28

 

i

--------------------------------------------------------------------------------


 

ARTICLE X STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

28

 

 

 

ARTICLE XI MISCELLANEOUS.

29

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE 4.01 — GENERAL INFORMATION

 

SCHEDULE 4.02 — LOCATION OF EQUIPMENT AND INVENTORY

 

SCHEDULE 4.05 — INVESTMENT RELATED PROPERTY

 

SCHEDULE 4.09 — DESCRIPTION OF LETTERS OF CREDIT

 

SCHEDULE 4.10 — INTELLECTUAL PROPERTY EXCEPTIONS

 

SCHEDULE 4.11 — COMMERCIAL TORT CLAIMS

 

EXHIBIT A – PLEDGE SUPPLEMENT

 

EXHIBIT B – SECOND LIEN TRADEMARK SECURITY AGREEMENT

 

EXHIBIT C – SECOND LIEN COPYRIGHT SECURITY AGREEMENT

 

EXHIBIT D – SECOND LIEN PATENT SECURITY AGREEMENT

 

iii

--------------------------------------------------------------------------------


 

This SECOND LIEN PLEDGE AND SECURITY AGREEMENT, dated as of October 26, 2007
(this “Agreement”), between EACH OF THE UNDERSIGNED, whether as an original
signatory hereto or as an Additional Grantor (as herein defined) (each, a
“Grantor”), and Canadian Imperial Bank of Commerce, New York Agency, as
Collateral Agent for the Secured Parties (as herein defined) (in such capacity
as Collateral Agent, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Second Lien Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Chem Rx Corporation (formerly Paramount Acquisition Corp.), a
Delaware corporation (“Company”), certain subsidiaries of the Company, as
Guarantors, the lenders party thereto from time to time (the “Lenders”), CIBC
WORLD MARKETS CORP., as Sole Lead Arranger and Sole Book Runner, and CANADIAN
IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, each Grantor has agreed to secure such
Grantor’s Obligations under the Loan Documents and the Hedge Agreements as set
forth herein;

 

WHEREAS, as of the date hereof, each Grantor has also entered into that certain
(a) First Lien Credit and Guaranty Agreement, dated as of the date hereof (as
may be amended, supplemented or otherwise modified from time to time, the “First
Lien Credit Agreement”), by and among the Grantors, the lenders party thereto
from time to time, Canadian Imperial Bank of Commerce, New York Agency, as
administrative agent and collateral agent (in such capacity, the “First Lien
Collateral Agent”) and the other agents party thereto and (b) First Lien Pledge
and Security Agreement, dated as of the date hereof (as may be amended,
supplemented or otherwise modified from time to time, the “First Lien Security
Agreement”), by and between each of the Grantors and the First Lien Collateral
Agent, pursuant to which each Grantor has granted a First Priority Lien to the
First Lien Collateral Agent for the benefit of the holder of the First Lien
Obligations (as defined in the Intercreditor Agreement referred to below) on the
Collateral to secure such Grantor’s obligations under the Loan Documents (as
defined in the First Lien Credit Agreement);

 

 WHEREAS, the Grantors, the First Lien Collateral Agent and the Collateral Agent
have entered into an Intercreditor Agreement, dated as of the date hereof (as
may be amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”); and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

 


ARTICLE I

DEFINITIONS


 

Section 1.01                                General Definitions. In this
Agreement, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

 

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC
including Health-Care Insurance Receivables.

 

“Additional Grantors” shall have the meaning assigned in Section 5.02.

 

“Administrative Agent” shall have the meaning set forth in the recitals.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Borrower” shall have the meaning set forth in the preamble.

 

“Cash Proceeds” shall have the meaning assigned in Section 7.07.

 

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

 

“Collateral” shall have the meaning assigned in Section 2.01.

 

“Collateral Account” means any account established by the Collateral Agent for
the purpose of serving as a collateral account under this Agreement.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.11 (as such schedule may be amended or supplemented from
time to time).

 

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.05(A) under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

“Company” shall have the meaning set forth in the recitals.

 

2

--------------------------------------------------------------------------------


 

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.10(B) (as such schedule may be amended or supplemented from time
to time).

 

“Copyrights” shall mean all United States and foreign copyrights (including
Community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
4.10(A) (as such schedule may be amended or supplemented from time to time),
(ii) all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages, and proceeds
of suit.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.05(A) under the heading “Deposit Accounts” (as such
schedule may be amended or supplemented from time to time).

 

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

 

“Equipment” shall mean:  (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

 

“Event of Default” means each of the conditions or events set forth in Section
8.01 of the Credit Agreement.

 

“First Lien Collateral Agent” shall have the meaning set forth in the recitals.

 

“First Lien Credit Agreement” shall have the meaning set forth in the recitals.

 

“First Lien Security Agreement” shall have the meaning set forth in the
recitals.

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

 

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).

 

“Grantor” shall have the meaning set forth in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Health-Care Insurance Receivable” shall mean all “health-care insurance
receivable” as defined in Article 9 of the UCC.

 

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Intercreditor Agreement” shall have the meaning set forth in the recitals.

 

“Internal Revenue Code” shall mean the United States Internal Revenue Code of
1986, as amended from time to time.

 

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; and all goods which are
returned to or repossessed by any Grantor, all computer programs embedded in any
goods and all accessions thereto and products thereof (in each case, regardless
of whether characterized as inventory under the UCC).

 

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

 

“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit, excluding, in any case, stock or interests in any Consent
Subsidiary.

 

“Lenders” shall have the meaning set forth in the recitals.

 

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.

 

“Loan Documents” shall mean the Credit Agreement, the other Loan Documents (as
defined in the Credit Agreement) and the Hedge Agreements.

 

“Money” shall mean “money” as defined in the UCC.

 

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purport to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).

 

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each

 

4

--------------------------------------------------------------------------------


 

agreement referred to in Schedule 4.10(D) (as such schedule may be amended or
supplemented from time to time).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.10(C) hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (ii) all rights corresponding thereto throughout the world, (ii) all
inventions and improvements described therein, (iv) all rights to sue for past,
present and future infringements thereof, (v) all licenses, claims, damages, and
proceeds of suit arising therefrom, and (v) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

 

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.05(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.05(A) under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests, excluding, in any case, interests in any
Consent Subsidiary.

 

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.05(A) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests, excluding, in any case, interests in any Consent Subsidiary.

 

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.05(A) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends,

 

5

--------------------------------------------------------------------------------


 

distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares,
excluding, in any case, capital stock of any Consent Subsidiary.

 

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 4.05(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests, excluding, in
any case, trust interests in any Consent Subsidiary.

 

“Proceeds” shall mean:  (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.

 

“Record” shall have the meaning specified in Article 9 of the UCC.

 

“Secured Obligations” shall have the meaning assigned in Section 3.01.

 

“Secured Parties” shall mean the Lenders and the Lender Counterparties and shall
include, without limitation, all former Lenders and Lender Counterparties to the
extent that any Obligations owing to such Persons were incurred while such
Persons were Lenders or Lender Counterparties and such Obligations have not been
paid or satisfied in full.

 

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.05(A) under the heading “Securities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

6

--------------------------------------------------------------------------------


 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

 

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.10(F) (as such schedule may be amended or supplemented from time
to time).

 

“Trademarks” shall mean all United States, state and foreign trademarks, trade
names, corporate names, company names, business names, fictitious business
names, internet domain names, trade styles, service marks, certification marks,
collective marks, logos, other source or business identifiers, designs and
general intangibles of a like nature, all registrations and applications for any
of the foregoing including, but not limited to the registrations and
applications referred to in Schedule 4.10(E) (as such schedule may be amended or
supplemented from time to time), all extensions or renewals of any of the
foregoing, all of the goodwill of the business connected with the use of and
symbolized by the foregoing, the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and all proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.10(G) (as such schedule may be amended or supplemented from
time to time).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the context implies, the Uniform Commercial Code
as in effect from time to time in any other applicable jurisdiction.

 

“United States” shall mean the United States of America.

 

Section 1.02                                Definitions; Interpretation. All
capitalized terms used herein (including the preamble and recitals hereto) and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement or, if not defined therein, in the UCC. References to
“Sections,” “Exhibits” and “Schedules” shall be to Sections, Exhibits and
Schedules, as the case may be, of this Agreement unless otherwise specifically
provided. Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose or be given any substantive effect. Any of the terms defined
herein may, unless the context otherwise requires, be used in the singular or
the plural, depending on the reference. The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
Notwithstanding anything herein to the contrary, the Liens and security

 

7

--------------------------------------------------------------------------------


 

interest granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

 


ARTICLE II

GRANT OF SECURITY


 

Section 2.01                                Grant of Security. Each Grantor
hereby grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest and continuing lien on all of such Grantor’s right, title and
interest in, to and under all personal property of such Grantor including, but
not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):

 

(A)                                  ACCOUNTS;

 

(B)                                 CHATTEL PAPER;

 

(C)                                  DOCUMENTS;

 

(D)                                 GENERAL INTANGIBLES;

 

(E)                                  GOODS;

 

(F)                                    INSTRUMENTS;

 

(G)                                 INSURANCE;

 

(H)                                 INTELLECTUAL PROPERTY;

 

(I)                                     INVESTMENT RELATED PROPERTY;

 

(J)                                     LETTER OF CREDIT RIGHTS;

 

(K)                                  MONEY;

 

(L)                                     RECEIVABLES AND RECEIVABLE RECORDS;

 

(M)                               COMMERCIAL TORT CLAIMS;

 

(N)                                 TO THE EXTENT NOT OTHERWISE INCLUDED ABOVE,
ALL COLLATERAL RECORDS, COLLATERAL SUPPORT AND SUPPORTING OBLIGATIONS RELATING
TO ANY OF THE FOREGOING; AND

 

(O)                                 TO THE EXTENT NOT OTHERWISE INCLUDED ABOVE,
ALL PROCEEDS, PRODUCTS, ACCESSIONS, RENTS AND PROFITS OF OR IN RESPECT OF ANY OF
THE FOREGOING.

 

Section 2.02                                Certain Limited Exclusions.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under Section 2.01 hereof

 

8

--------------------------------------------------------------------------------


 

attach to any lease, license, Receivable, General Intangible, Investment
Account, contract, property rights or agreement to which any Grantor is a party
or any of its rights or interests thereunder if and for so long as the grant of
such security interest or inclusion in the Collateral shall constitute or result
in (i) the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein or (ii) in a breach or termination pursuant to
the terms of, or a default under, or violate, any lease, license, Receivable,
General Intangible, Investment Account, contract property rights or agreement to
which any Grantor is a party or pursuant to any applicable laws or requirement
of a Governmental Authority or any Governmental Authorization (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or requirement of a Governmental Authority or any
Governmental Authorization or principles of equity), provided however that the
Collateral shall include and such security interest shall attach immediately at
such time as the condition causing such abandonment, invalidation or
unenforceability or breach, termination, default or violation shall be remedied
and to the extent severable, shall attach immediately to any portion of such
Lease, license, Receivable, General Intangible, Investment Account, contract,
property rights, agreement or other property or asset that does not result in
any of the consequences specified in (i) or (ii) above.

 

Section 2.03                                Lien Subordination. Notwithstanding
anything herein to the contrary, it is the understanding of the parties that the
Liens granted pursuant to Section 2.01 herein shall, prior to the Discharge of
First Lien Obligations (as defined in the Intercreditor Agreement), be subject
and subordinate to the Liens granted to the First Lien Collateral Agent for the
benefit of the holders of the First Lien Obligations to secure the First Lien
Obligations pursuant to the First Lien Security Agreement. All other rights and
remedies of the Collateral Agent and the other Secured Parties are further
subject to the provisions of the Intercreditor Agreement.

 


ARTICLE III

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE


 

Section 3.01                                Security for Obligations. This
Agreement secures, and the Collateral is collateral security for, the prompt and
complete payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
the payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)
(and any successor provision thereof)), of all Obligations with respect to every
Grantor (the “Secured Obligations”).

 

Section 3.02                                Continuing Liability Under
Collateral. Notwithstanding anything herein to the contrary, (i) each Grantor
shall remain liable for all obligations under the Collateral and nothing
contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any Secured Party, (ii) each Grantor shall remain liable
under each of the agreements included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, to perform all of the obligations undertaken by it thereunder all
in accordance with and pursuant to the terms and provisions thereof and neither
the Collateral Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall the Collateral Agent
nor any Secured Party have any obligation to make any inquiry as to the nature
or sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, and (iii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 

9

--------------------------------------------------------------------------------


 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES AND COVENANTS


 

Section 4.01                                Generally.

 

(a)                                  Representations and Warranties. Each
Grantor hereby represents and warrants, on the Closing Date, that:

 

(I)                                     IT HAS INDICATED ON SCHEDULE 4.01(A)(AS
SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME): (W) THE TYPE OF
ORGANIZATION OF SUCH GRANTOR, (X) THE JURISDICTION OF ORGANIZATION OF SUCH
GRANTOR, (Y) ITS ORGANIZATIONAL IDENTIFICATION NUMBER AND (Z) THE JURISDICTION
WHERE THE CHIEF EXECUTIVE OFFICE OR ITS SOLE PLACE OF BUSINESS IS (OR THE
PRINCIPAL RESIDENCE IF SUCH GRANTOR IS A NATURAL PERSON), AND FOR THE ONE-YEAR
PERIOD PRECEDING THE DATE HEREOF HAS BEEN, LOCATED.

 

(II)                                  THE FULL LEGAL NAME OF SUCH GRANTOR IS AS
SET FORTH ON SCHEDULE 4.01(A) AND IT HAS NOT DONE IN THE LAST FIVE (5) YEARS,
AND DOES NOT DO, BUSINESS UNDER ANY OTHER NAME (INCLUDING ANY TRADE-NAME OR
FICTITIOUS BUSINESS NAME) EXCEPT FOR THOSE NAMES SET FORTH ON SCHEDULE 4.01(B)
(AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME);

 

(III)                               EXCEPT AS PROVIDED ON SCHEDULE 4.01(C), IT
HAS NOT CHANGED ITS NAME, JURISDICTION OF ORGANIZATION, CHIEF EXECUTIVE OFFICE
OR SOLE PLACE OF BUSINESS (OR PRINCIPAL RESIDENCE IF SUCH GRANTOR IS A NATURAL
PERSON) OR ITS CORPORATE STRUCTURE IN ANY WAY (E.G., BY MERGER, CONSOLIDATION,
CHANGE IN CORPORATE FORM OR OTHERWISE) WITHIN THE PAST FIVE (5) YEARS;

 

(IV)                              WHEN EXECUTED AND DELIVERED, THIS AGREEMENT
WILL BE EFFECTIVE TO CREATE A FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF
THE SECURED PARTIES, A VALID AND ENFORECEABLE SECURITY INTEREST IN THE
COLLATERAL;

 

(V)                                 WHEN FINANCING STATEMENTS IN THE APPROPRIATE
FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 4.01(D), THIS AGREEMENT WILL
CREATE A PERFECTED SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE
GRANTORS IN THE COLLATERAL TO THE EXTENT PERFECTION CAN BE OBTAINED BY FILING
FINANCING STATEMENTS UNDER THE UCC IN EFFECT IN SUCH JURISDICTION, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON, EXCEPT FOR PERMITTED LIENS;

 

(VI)                              WHEN FINANCING STATEMENTS IN THE APPROPRIATE
FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 4.01(D) AND WHEN FILINGS IN
THE APPROPRIATE FORM ARE MADE WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE
AND THE UNITED STATES COPYRIGHT OFFICE IN RESPECT OF INTELLECTUAL PROPERTY
SPECIFIED IN SUCH FILINGS, THIS AGREEMENT WILL CREATE A PERFECTED SECURITY
INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS IN SUCH INTELLECTUAL
PROPERTY TO THE EXTENT PERFECTION CAN BE OBTAINED BY SUCH FILINGS, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON, EXCEPT FOR PERMITTED LIENS;

 

(VII)                           NONE OF THE COLLATERAL CONSTITUTES, OR IS THE
PROCEEDS OF, “FARM PRODUCTS” (AS DEFINED IN THE UCC);

 

(VIII)                        IT DOES NOT OWN ANY “AS EXTRACTED COLLATERAL” (AS
DEFINED IN THE UCC) OR ANY TIMBER TO BE CUT; AND

 

10

--------------------------------------------------------------------------------


 

(IX)                                SUCH GRANTOR HAS BEEN DULY ORGANIZED AS AN
ENTITY OF THE TYPE AS SET FORTH OPPOSITE SUCH GRANTOR’S NAME ON SCHEDULE 4.01(A)
SOLELY UNDER THE LAWS OF THE JURISDICTION AS SET FORTH OPPOSITE SUCH GRANTOR’S
NAME ON SCHEDULE 4.01(A) AND REMAINS DULY EXISTING AS SUCH. SUCH GRANTOR HAS NOT
FILED ANY CERTIFICATES OF DOMESTICATION, TRANSFER OR CONTINUANCE IN ANY OTHER
JURISDICTION.

 

(b)                                 Covenants and Agreements. Each Grantor
hereby covenants and agrees that:

 

(I)                                     EXCEPT FOR THE SECURITY INTEREST CREATED
BY THIS AGREEMENT, IT SHALL NOT CREATE OR SUFFER TO EXIST ANY LIEN UPON OR WITH
RESPECT TO ANY OF THE COLLATERAL, EXCEPT PERMITTED LIENS, AND SUCH GRANTOR SHALL
DEFEND THE COLLATERAL AGAINST ALL PERSONS AT ANY TIME CLAIMING ANY INTEREST
THEREIN; AND

 

(II)                                  IT SHALL NOT CHANGE SUCH GRANTOR’S NAME,
IDENTITY, CORPORATE STRUCTURE (E.G., BY MERGER, CONSOLIDATION, CHANGE IN
CORPORATE FORM OR OTHERWISE), SOLE PLACE OF BUSINESS (OR PRINCIPAL RESIDENCE IF
SUCH GRANTOR IS A NATURAL PERSON), CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION
OR JURISDICTION OF ORGANIZATION OR ESTABLISH ANY TRADE NAMES UNLESS IT SHALL
HAVE (A) NOTIFIED THE COLLATERAL AGENT IN WRITING, BY EXECUTING AND DELIVERING
TO THE COLLATERAL AGENT A COMPLETED PLEDGE SUPPLEMENT, SUBSTANTIALLY IN THE FORM
OF EXHIBIT A ATTACHED HERETO, TOGETHER WITH ALL SUPPLEMENTS TO SCHEDULES
THERETO, AT LEAST FIFTEEN (15) DAYS PRIOR TO ANY SUCH CHANGE OR ESTABLISHMENT,
IDENTIFYING SUCH NEW PROPOSED NAME, IDENTITY, CORPORATE STRUCTURE, SOLE PLACE OF
BUSINESS (OR PRINCIPAL RESIDENCE IF SUCH GRANTOR IS A NATURAL PERSON), CHIEF
EXECUTIVE OFFICE, JURISDICTION OF ORGANIZATION OR TRADE NAME AND PROVIDING SUCH
OTHER INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY
REQUEST AND (B) TAKEN ALL ACTIONS NECESSARY OR ADVISABLE TO MAINTAIN THE
CONTINUOUS VALIDITY, PERFECTION AND THE SAME OR BETTER PRIORITY OF THE
COLLATERAL AGENT’S SECURITY INTEREST IN THE COLLATERAL INTENDED TO BE GRANTED
AND AGREED TO HEREBY.

 

Section 4.02                                Equipment and Inventory.

 

(a)                                  Representations and Warranties. Each
Grantor represents and warrants, on the Closing Date, that:

 

(I)                                     ALL OF THE EQUIPMENT AND INVENTORY
(OTHER THAN VEHICLES) INCLUDED IN THE COLLATERAL IS KEPT ONLY AT THE LOCATIONS
SPECIFIED IN SCHEDULE 4.02 (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM
TIME TO TIME); AND

 

(II)                                  NONE OF THE INVENTORY OR EQUIPMENT OF SUCH
GRANTOR INCLUDED IN THE COLLATERAL AND WITH A VALUE IN EXCESS OF $250,000 IN THE
AGGREGATE IS IN THE POSSESSION OF AN ISSUER OF A NEGOTIABLE DOCUMENT (AS DEFINED
IN SECTION 7-104 OF THE UCC) THEREFOR OR OTHERWISE IN THE POSSESSION OF A BAILEE
OR A WAREHOUSEMAN (OTHER THAN INVENTORY IN TRANSIT IN THE ORDINARY COURSE AND
OTHER THAN IN CONNECTION WITH REPAIRS IN THE ORDINARY COURSE) AND OTHER THAN
COLLATERAL WITH RESPECT TO WHICH SECTION 4.02(B)(IV) HAS BEEN COMPLIED WITH.

 

(b)                                 Covenants and Agreements. Each Grantor
covenants and agrees that:

 

(I)                                     IT SHALL KEEP THE EQUIPMENT, INVENTORY
AND ANY DOCUMENTS EVIDENCING ANY EQUIPMENT AND INVENTORY IN THE LOCATIONS
SPECIFIED ON SCHEDULE 4.02 (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM
TIME TO TIME) UNLESS IT SHALL HAVE

 

11

--------------------------------------------------------------------------------


 

NOTIFIED THE COLLATERAL AGENT IN WRITING, BY EXECUTING AND DELIVERING TO THE
COLLATERAL AGENT A COMPLETED PLEDGE SUPPLEMENT, SUBSTANTIALLY IN THE FORM OF
EXHIBIT A ATTACHED HERETO, TOGETHER WITH ALL SUPPLEMENTS TO SCHEDULES THERETO,
AT LEAST THIRTY (30) DAYS PRIOR TO ANY CHANGE IN LOCATIONS, IDENTIFYING SUCH NEW
LOCATIONS AND PROVIDING SUCH OTHER INFORMATION IN CONNECTION THEREWITH AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST;

 

(II)                                  IF ANY GRANTOR’S EQUIPMENT OR INVENTORY
(OTHER THAN EQUIPMENT OR INVENTORY IN TRANSIT OR OUT FOR REPAIRS IN THE ORDINARY
COURSE OF BUSINESS) IS IN POSSESSION OR CONTROL OF ANY THIRD PARTY, SUCH GRANTOR
SHALL JOIN WITH THE COLLATERAL AGENT IN NOTIFYING THE THIRD PARTY OF THE
COLLATERAL AGENT’S SECURITY INTEREST AND IF REASONABLY REQUESTED BY THE
COLLATERAL AGENT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AN
ACKNOWLEDGEMENT FROM THE THIRD PARTY THAT IT IS HOLDING THE EQUIPMENT AND
INVENTORY FOR THE BENEFIT OF THE COLLATERAL AGENT;

 

(III)                               IT SHALL KEEP CORRECT AND ACCURATE RECORDS
OF THE INVENTORY, AS IS CUSTOMARILY MAINTAINED UNDER SIMILAR CIRCUMSTANCES BY
PERSONS OF ESTABLISHED REPUTATION ENGAGED IN SIMILAR BUSINESS, AND IN ANY EVENT
IN CONFORMITY WITH GAAP; AND

 

(IV)                              IF ANY EQUIPMENT OR INVENTORY IS IN POSSESSION
OR CONTROL OF ANY THIRD PARTY, ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL JOIN WITH THE COLLATERAL
AGENT IN NOTIFYING THE THIRD PARTY OF THE COLLATERAL AGENT’S SECURITY INTEREST
AND OBTAINING AN ACKNOWLEDGMENT FROM THE THIRD PARTY THAT IT IS HOLDING THE
EQUIPMENT AND INVENTORY FOR THE BENEFIT OF THE COLLATERAL AGENT.

 

Section 4.03                                Receivables.

 

(a)                                  Representations and Warranties. Each
Grantor represents and warrants, on the Closing Date, that no Receivable is
evidenced by, or constitutes, an Instrument or Chattel Paper which has not been
delivered to, or otherwise subjected to the control of, the Collateral Agent to
the extent required by, and in accordance with Section 4.03(c).

 

(b)                                 Covenants and Agreements:  Each Grantor
hereby covenants and agrees that it shall continue to collect all amounts due or
to become due to such Grantor under the Receivables and any Supporting
Obligation. Notwithstanding the foregoing, the Collateral Agent shall have the
right, subject to the terms of the Intercreditor Agreement, at any time after
and during the continuance of an Event of Default to:  (1) notify, or require
any Grantor to notify, any Account Debtor of the Collateral Agent’s security
interest in the Receivables and any Supporting Obligation and direct the Account
Debtors under any Receivables to make payment of all amounts due or to become
due to such Grantor thereunder directly to the Collateral Agent; (2) notify, or
require any Grantor to notify, each Person maintaining a lockbox or similar
arrangement to which Account Debtors under any Receivables have been directed to
make payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to the Collateral Agent; and (3) enforce, at the expense of
such Grantor, collection of any such Receivables and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. If the Collateral Agent notifies any
Grantor that it has elected to collect the Receivables in accordance with the
preceding sentence, any payments of Receivables received by such Grantor shall
be forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, and, subject to the terms of the Intercreditor
Agreement, in the Collateral Account maintained under the sole dominion and
control of the Collateral Agent, and until so turned over, all amounts and
proceeds (including checks and other

 

12

--------------------------------------------------------------------------------


 

instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Collateral Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not adjust, settle or compromise
the amount or payment of any Receivable, or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon.
Notwithstanding any of the foregoing to the contrary, the Collateral Agent shall
not be permitted to take any of the foregoing actions to the extent they would
be prohibited by applicable law or Governmental Authorization.

 

(c)                                  Delivery and Control of Receivables. With
respect to any Receivables in excess of $250,000 individually or $500,000 in the
aggregate that is evidenced by, or constitutes, Chattel Paper or Instruments,
each Grantor shall cause each originally executed copy thereof to be delivered
to the First Lien Collateral Agent or the Collateral Agent (or its agent or
designee), as applicable, in accordance with the terms of the Intercreditor
Agreement, appropriately indorsed to the First Lien Collateral Agent, the
Collateral Agent or indorsed in blank:  (i) with respect to any such Receivables
in existence on the date hereof, on or prior to the date hereof and (ii) with
respect to any such Receivables hereafter arising, within ten (10) days of such
Grantor acquiring rights therein. Subject to the Intercreditor Agreement, with
respect to any Receivables in excess of $250,000 individually or $500,000 in the
aggregate which would constitute “electronic chattel paper” under Article 9 of
the UCC, each Grantor shall take all steps reasonably requested by the
Collateral Agent to give the Collateral Agent control over such Receivables
(within the meaning of Section 9-105 of the UCC):  (i) with respect to any such
Receivables in existence on the date hereof, on or prior to the date hereof and
(ii) with respect to any such Receivables hereafter arising, within ten (10)
days of such Grantor acquiring rights therein. Any Receivable not otherwise
required to be delivered or subjected to the control of the Collateral Agent in
accordance with this subsection (c) shall be delivered or subjected to such
control upon the reasonable request of the Collateral Agent.

 

Section 4.04                                Investment Related Property.

 

(a)                                  Covenants and Agreements. Each Grantor
hereby covenants and agrees that:

 

(I)                                     IN THE EVENT IT ACQUIRES RIGHTS IN ANY
INVESTMENT RELATED PROPERTY AFTER THE DATE HEREOF, IT SHALL DELIVER TO THE
COLLATERAL AGENT, NO LESS FREQUENTLY THAN ON A QUARTERLY BASIS OR AS OTHERWISE
EXPRESSLY REQUIRED BY THE CREDIT AGREEMENT, A COMPLETED PLEDGE SUPPLEMENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO, TOGETHER WITH ALL
SUPPLEMENTS TO SCHEDULES THERETO, REFLECTING SUCH NEW INVESTMENT RELATED
PROPERTY AND ALL OTHER INVESTMENT RELATED PROPERTY. NOTWITHSTANDING THE
FOREGOING, IT IS UNDERSTOOD AND AGREED THAT THE SECURITY INTEREST OF THE
COLLATERAL AGENT SHALL ATTACH TO ALL INVESTMENT RELATED PROPERTY IMMEDIATELY
UPON ANY GRANTOR’S ACQUISITION OF RIGHTS THEREIN AND SHALL NOT BE AFFECTED BY
THE FAILURE OF ANY GRANTOR TO DELIVER A SUPPLEMENT TO SCHEDULE 4.05 AS REQUIRED
HEREBY;

 

(II)                                  EXCEPT AS PROVIDED IN THE NEXT SENTENCE,
IN THE EVENT SUCH GRANTOR RECEIVES ANY DIVIDENDS, INTEREST OR DISTRIBUTIONS ON
ANY INVESTMENT RELATED PROPERTY, OR ANY SECURITIES OR OTHER PROPERTY UPON THE
MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION OF ANY ISSUER OF ANY
INVESTMENT RELATED PROPERTY, THEN (A) SUCH DIVIDENDS, INTEREST OR DISTRIBUTIONS
AND SECURITIES OR OTHER PROPERTY SHALL BE INCLUDED IN THE DEFINITION OF
COLLATERAL WITHOUT FURTHER ACTION AND (B) SUCH GRANTOR SHALL PROMPTLY TAKE ALL
STEPS, IF ANY, REASONABLY REQUESTED BY THE COLLATERAL AGENT TO ENSURE THE
VALIDITY, PERFECTION, PRIORITY AND, IF APPLICABLE, CONTROL OF THE COLLATERAL
AGENT OVER SUCH INVESTMENT RELATED PROPERTY (INCLUDING, WITHOUT LIMITATION,
DELIVERY THEREOF TO THE COLLATERAL AGENT) AND PENDING ANY SUCH ACTION SUCH
GRANTOR SHALL BE DEEMED TO HOLD SUCH DIVIDENDS, INTEREST, DISTRIBUTIONS,

 

13

--------------------------------------------------------------------------------


 

SECURITIES OR OTHER PROPERTY IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT
AND SHALL SEGREGATE SUCH DIVIDENDS, DISTRIBUTIONS, SECURITIES OR OTHER PROPERTY
FROM ALL OTHER PROPERTY OF SUCH GRANTOR. NOTWITHSTANDING THE FOREGOING, SO LONG
AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE COLLATERAL
AGENT AUTHORIZES, SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, EACH
GRANTOR TO RETAIN ALL ORDINARY CASH DIVIDENDS AND DISTRIBUTIONS PAID IN THE
NORMAL COURSE OF THE BUSINESS OF THE ISSUER AND CONSISTENT WITH THE PAST
PRACTICE OF THE ISSUER AND ALL SCHEDULED PAYMENTS OF INTEREST;

 

(III)                               EACH GRANTOR CONSENTS TO THE GRANT BY EACH
OTHER GRANTOR TO THE COLLATERAL AGENT OF A SECURITY INTEREST IN ALL INVESTMENT
RELATED PROPERTY.

 

(b)                                 Delivery and Control.

 

(I)                                     EACH GRANTOR AGREES THAT WITH RESPECT TO
ANY INVESTMENT RELATED PROPERTY IN WHICH IT CURRENTLY HAS RIGHTS IT SHALL COMPLY
WITH THE PROVISIONS OF THIS SECTION 4.04(B) ON OR BEFORE THE CLOSING DATE AND
WITH RESPECT TO ANY INVESTMENT RELATED PROPERTY HEREAFTER ACQUIRED BY SUCH
GRANTOR IT SHALL COMPLY WITH THE PROVISIONS OF THIS SECTION 4.04(B) PROMPTLY
AFTER ACQUIRING RIGHTS THEREIN, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT. WITH RESPECT TO ANY INVESTMENT RELATED
PROPERTY THAT IS REPRESENTED BY A CERTIFICATE OR THAT IS AN “INSTRUMENT” (OTHER
THAN ANY INVESTMENT RELATED PROPERTY CREDITED TO A SECURITIES ACCOUNT) IT SHALL
CAUSE SUCH CERTIFICATE OR INSTRUMENT TO BE DELIVERED TO THE FIRST LIEN
COLLATERAL AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT, INDORSED IN BLANK BY AN “EFFECTIVE ENDORSEMENT” (AS
DEFINED IN SECTION 8-107 OF THE UCC), REGARDLESS OF WHETHER SUCH CERTIFICATE
CONSTITUTES A “CERTIFICATED SECURITY” FOR PURPOSES OF THE UCC. WITH RESPECT TO
ANY INVESTMENT RELATED PROPERTY THAT IS AN “UNCERTIFICATED SECURITY” FOR
PURPOSES OF THE UCC  (OTHER THAN ANY “UNCERTIFICATED SECURITIES” CREDITED TO A
SECURITIES ACCOUNT), IT SHALL CAUSE THE ISSUER OF SUCH UNCERTIFICATED SECURITY
WHICH IS A SUBSIDIARY, AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
ANY ISSUER OF SUCH UNCERTIFICATED SECURITY WHICH IS NOT A SUBSIDIARY, TO EITHER
(I) REGISTER THE COLLATERAL AGENT AS THE REGISTERED OWNER THEREOF ON THE BOOKS
AND RECORDS OF THE ISSUER OR (II) EXECUTE AN UNCERTIFICATED SECURITIES CONTROL
AGREEMENT IN A FORM TO BE APPROVED BY THE COLLATERAL AGENT IN ITS REASONABLE
DISCRETION, PURSUANT TO WHICH SUCH ISSUER AGREES, AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO COMPLY WITH THE COLLATERAL
AGENT’S INSTRUCTIONS WITH RESPECT TO SUCH UNCERTIFICATED SECURITY WITHOUT
FURTHER CONSENT BY SUCH GRANTOR.

 

(c)                                  Voting and Distributions.

 

(I)                                     SO LONG AS NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, EXCEPT AS OTHERWISE PROVIDED UNDER THE
COVENANTS AND AGREEMENTS RELATING TO INVESTMENT RELATED PROPERTY IN THIS
AGREEMENT OR ELSEWHERE HEREIN OR IN THE CREDIT AGREEMENT, EACH GRANTOR SHALL BE
ENTITLED TO EXERCISE OR REFRAIN FROM EXERCISING ANY AND ALL VOTING AND OTHER
CONSENSUAL RIGHTS PERTAINING TO THE INVESTMENT RELATED PROPERTY OR ANY PART
THEREOF FOR ANY PURPOSE NOT INCONSISTENT WITH THE TERMS OF THIS AGREEMENT OR THE
CREDIT AGREEMENT.

 

(II)                                  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT:

 

(1)                                  Upon written notice from the Collateral
Agent with respect thereto, all rights of each Grantor to exercise or refrain
from exercising the voting

 

14

--------------------------------------------------------------------------------


 

AND OTHER CONSENSUAL RIGHTS WHICH IT WOULD OTHERWISE BE ENTITLED TO EXERCISE
PURSUANT HERETO SHALL CEASE AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN
THE FIRST LIEN COLLATERAL AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, WHO SHALL THEREUPON HAVE THE SOLE
RIGHT TO EXERCISE SUCH VOTING AND OTHER CONSENSUAL RIGHTS; AND

 

(2)                                  IN ORDER TO PERMIT THE COLLATERAL AGENT TO
EXERCISE THE VOTING AND OTHER CONSENSUAL RIGHTS WHICH IT MAY BE ENTITLED TO
EXERCISE PURSUANT HERETO AND TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS
WHICH IT MAY BE ENTITLED TO RECEIVE HEREUNDER: (A) UPON THE REQUEST OF THE
COLLATERAL AGENT, EACH GRANTOR SHALL PROMPTLY EXECUTE AND DELIVER (OR CAUSE TO
BE EXECUTED AND DELIVERED) TO THE COLLATERAL AGENT ALL PROXIES, DIVIDEND PAYMENT
ORDERS AND OTHER INSTRUMENTS AS THE COLLATERAL AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST AND (B) EACH GRANTOR ACKNOWLEDGES THAT THE COLLATERAL AGENT
MAY UTILIZE THE POWER OF ATTORNEY SET FORTH IN SECTION 6.01.

 

Section 4.05                                Pledged Equity Interests.

 

(a)                                  Representations and Warranties. Each
Grantor hereby represents and warrants, on the Closing Date, that:

 

(I)                                     SCHEDULE 4.05(A) (AS SUCH SCHEDULE MAY
BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) SETS FORTH UNDER THE HEADINGS
“PLEDGED STOCK, “PLEDGED LLC INTERESTS,” “PLEDGED PARTNERSHIP INTERESTS” AND
“PLEDGED TRUST INTERESTS,” RESPECTIVELY, ALL OF THE PLEDGED STOCK, PLEDGED LLC
INTERESTS, PLEDGED PARTNERSHIP INTERESTS AND PLEDGED TRUST INTERESTS OWNED BY
ANY GRANTOR AND SUCH PLEDGED EQUITY INTERESTS CONSTITUTE THE PERCENTAGE OF
ISSUED AND OUTSTANDING SHARES OF STOCK, PERCENTAGE OF MEMBERSHIP INTERESTS,
PERCENTAGE OF PARTNERSHIP INTERESTS OR PERCENTAGE OF BENEFICIAL INTEREST OF THE
RESPECTIVE ISSUERS THEREOF INDICATED ON SUCH SCHEDULE;

 

(II)                                  EXCEPT AS SET FORTH ON SCHEDULE 4.05(B),
IT HAS NOT ACQUIRED ANY EQUITY INTERESTS OF ANOTHER ENTITY OR SUBSTANTIALLY ALL
THE ASSETS OF ANOTHER ENTITY WITHIN THE PAST FIVE (5) YEARS;

 

(III)                               IT IS THE RECORD AND BENEFICIAL OWNER OF THE
PLEDGED EQUITY INTERESTS FREE OF ALL LIENS, RIGHTS OR CLAIMS OF OTHER PERSONS
OTHER THAN PERMITTED LIENS AND THERE ARE NO OUTSTANDING WARRANTS, OPTIONS OR
OTHER RIGHTS TO PURCHASE, OR SHAREHOLDER, VOTING TRUST OR SIMILAR AGREEMENTS
OUTSTANDING WITH RESPECT TO, OR PROPERTY THAT IS CONVERTIBLE INTO, OR THAT
REQUIRES THE ISSUANCE OR SALE OF, ANY PLEDGED EQUITY INTERESTS;

 

(IV)                              WITHOUT LIMITING THE GENERALITY OF SECTION
4.01(A)(V), NO CONSENT OF ANY PERSON INCLUDING ANY OTHER GENERAL OR LIMITED
PARTNER, ANY OTHER MEMBER OF A LIMITED LIABILITY COMPANY, ANY OTHER SHAREHOLDER
OR ANY OTHER TRUST BENEFICIARY IS NECESSARY OR DESIRABLE IN CONNECTION WITH THE
CREATION, PERFECTION OR SECOND PRIORITY STATUS OF THE SECURITY INTEREST OF THE
COLLATERAL AGENT IN ANY PLEDGED EQUITY INTERESTS OR THE EXERCISE BY THE
COLLATERAL AGENT OF THE VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS AGREEMENT OR
THE EXERCISE OF REMEDIES IN RESPECT THEREOF; AND

 

(V)                                 NONE OF THE PLEDGED LLC INTERESTS NOR
PLEDGED PARTNERSHIP INTERESTS ARE OR REPRESENT INTERESTS IN ISSUERS THAT:  (A)
ARE REGISTERED AS INVESTMENT COMPANIES, (B) ARE

 

15

--------------------------------------------------------------------------------


 

DEALT IN OR TRADED ON SECURITIES EXCHANGES OR MARKETS OR (C) HAVE OPTED TO BE
TREATED AS SECURITIES UNDER THE UNIFORM COMMERCIAL CODE OF ANY JURISDICTION.

 

(b)                                 Covenants and Agreements. Each Grantor
hereby covenants and agrees that:

 

(I)                                     WITHOUT THE PRIOR WRITTEN CONSENT OF THE
FIRST LIEN COLLATERAL AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, IT SHALL NOT VOTE TO ENABLE OR TAKE
ANY OTHER ACTION TO:  (A) AMEND, WAIVE ANY DEFAULT UNDER, BREACH, OR TERMINATE
ANY PARTNERSHIP AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT, CERTIFICATE OF
INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS IN ANY WAY THAT
ADVERSELY AFFECTS THE VALIDITY, PERFECTION OR PRIORITY OF THE COLLATERAL AGENT’S
SECURITY INTEREST, (B) OTHER THAN AS PERMITTED UNDER THE CREDIT AGREEMENT,
PERMIT ANY ISSUER OF ANY PLEDGED EQUITY INTEREST TO DISPOSE OF ALL OR A MATERIAL
PORTION OF THEIR ASSETS, OR (C) CAUSE ANY ISSUER OF ANY PLEDGED PARTNERSHIP
INTERESTS OR PLEDGED LLC INTERESTS WHICH ARE NOT SECURITIES (FOR PURPOSES OF THE
UCC) ON THE DATE HEREOF TO ELECT OR OTHERWISE TAKE ANY ACTION TO CAUSE SUCH
PLEDGED PARTNERSHIP INTERESTS OR PLEDGED LLC INTERESTS TO BE TREATED AS
SECURITIES FOR PURPOSES OF THE UCC; PROVIDED, HOWEVER, NOTWITHSTANDING THE
FOREGOING, IF ANY ISSUER OF ANY PLEDGED PARTNERSHIP INTERESTS OR PLEDGED LLC
INTERESTS TAKES ANY SUCH ACTION IN VIOLATION OF THE FOREGOING IN THIS CLAUSE
(E), SUCH GRANTOR SHALL PROMPTLY NOTIFY THE COLLATERAL AGENT IN WRITING OF ANY
SUCH ELECTION OR ACTION AND, IN SUCH EVENT, SHALL TAKE ALL STEPS NECESSARY OR
ADVISABLE TO ESTABLISH THE COLLATERAL AGENT’S “CONTROL” THEREOF;

 

(II)                                  WITHOUT THE PRIOR WRITTEN CONSENT OF THE
FIRST LIEN COLLATERAL AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, IT SHALL NOT PERMIT ANY ISSUER OF
ANY PLEDGED EQUITY INTEREST TO MERGE OR CONSOLIDATE UNLESS (I) SUCH ISSUER
CREATES A SECURITY INTEREST THAT IS PERFECTED BY A FILED FINANCING STATEMENT
(THAT IS NOT EFFECTIVE SOLELY UNDER SECTION 9-508 OF THE UCC) IN COLLATERAL IN
WHICH SUCH NEW DEBTOR HAS OR ACQUIRES RIGHTS, AND (II) ALL THE OUTSTANDING
CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE SURVIVING OR RESULTING
CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP OR OTHER ENTITY IS, UPON
SUCH MERGER OR CONSOLIDATION, PLEDGED HEREUNDER;

 

(III)                               EACH GRANTOR CONSENTS TO THE GRANT BY EACH
OTHER GRANTOR OF A SECURITY INTEREST IN ALL INVESTMENT RELATED PROPERTY TO THE
COLLATERAL AGENT AND, WITHOUT LIMITING THE FOREGOING, CONSENTS TO THE TRANSFER
OF ANY PLEDGED PARTNERSHIP INTEREST AND ANY PLEDGED LLC INTEREST TO THE FIRST
LIEN COLLATERAL AGENT OR THE COLLATERAL AGENT OR ITS RESPECTIVE NOMINEE, AS
APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT FOLLOWING AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT AND TO THE SUBSTITUTION OF THE FIRST LIEN
COLLATERAL AGENT OR THE COLLATERAL AGENT OR ITS RESPECTIVE NOMINEE, AS
APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, AS A PARTNER IN ANY
PARTNERSHIP OR AS A MEMBER IN ANY LIMITED LIABILITY COMPANY WITH ALL THE RIGHTS
AND POWERS RELATED THERETO FOLLOWING AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT; AND

 

(IV)                              IT SHALL NOTIFY THE COLLATERAL AGENT OF ANY
DEFAULT UNDER ANY PLEDGED DEBT THAT HAS CAUSED, EITHER IN ANY CASE OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.

 

Section 4.06                                Pledged Debt.

 

(a)                                  Representations and Warranties. Each
Grantor hereby represents and warrants, on the Closing Date, that Schedule
4.05(A) (as such schedule may be amended or supplemented from time to time) sets
forth under the heading “Pledged Debt” all of the Pledged Debt evidenced by
promissory notes.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Covenants and Agreements. Each Grantor
hereby covenants and agrees that it shall notify the Collateral Agent of any
default under any Pledged Debt that has caused, either in any individual case or
in the aggregate, a Material Adverse Effect.

 

Section 4.07                                Investment Accounts.

 

(a)                                  Representations and Warranties. Each
Grantor hereby represents and warrants, on the Closing Date, that:

 

(I)                                     SCHEDULE 4.05(A) HERETO (AS SUCH
SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) SETS FORTH UNDER THE
HEADINGS “SECURITIES ACCOUNTS” AND “COMMODITIES ACCOUNTS,” RESPECTIVELY, ALL OF
THE SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS IN WHICH EACH GRANTOR HAS AN
INTEREST. EACH GRANTOR IS THE SOLE ENTITLEMENT HOLDER OF EACH SUCH SECURITIES
ACCOUNT AND COMMODITY ACCOUNT, AND SUCH GRANTOR HAS NOT CONSENTED TO, AND IS NOT
OTHERWISE AWARE OF, ANY PERSON (OTHER THAN THE FIRST LIEN COLLATERAL AGENT OR
THE COLLATERAL AGENT PURSUANT HERETO) HAVING “CONTROL” (WITHIN THE MEANINGS OF
SECTIONS 8-106 AND 9-106 OF THE UCC) OVER, OR ANY OTHER INTEREST IN, ANY SUCH
SECURITIES ACCOUNT OR COMMODITY ACCOUNT OR SECURITIES OR OTHER PROPERTY CREDITED
THERETO;

 

(II)                                  SCHEDULE 4.05(A) HERETO (AS SUCH SCHEDULE
MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) SETS FORTH UNDER THE HEADINGS
“DEPOSIT ACCOUNTS” ALL OF THE DEPOSIT ACCOUNTS IN WHICH EACH GRANTOR HAS AN
INTEREST. EACH GRANTOR IS THE SOLE ACCOUNT HOLDER OF EACH SUCH DEPOSIT ACCOUNT
AND SUCH GRANTOR HAS NOT CONSENTED TO, AND IS NOT OTHERWISE AWARE OF, ANY PERSON
(OTHER THAN THE FIRST LIEN COLLATERAL AGENT OR THE COLLATERAL AGENT PURSUANT
HERETO) HAVING EITHER SOLE DOMINION AND CONTROL (WITHIN THE MEANING OF COMMON
LAW) OR “CONTROL” (WITHIN THE MEANINGS OF SECTION 9-104 OF THE UCC) OVER, OR ANY
OTHER INTEREST IN, ANY SUCH DEPOSIT ACCOUNT OR ANY MONEY OR OTHER PROPERTY
DEPOSITED THEREIN; AND

 

(III)                               TO THE EXTENT REQUIRED BY SECTION 5.15 OF
THE CREDIT AGREEMENT, EACH GRANTOR HAS TAKEN ALL ACTIONS NECESSARY OR OTHERWISE
REASONABLY REQUESTED BY COLLATERAL AGENT, TO: (A) ESTABLISH COLLATERAL AGENT’S
“CONTROL” (WITHIN THE MEANINGS OF SECTIONS 8-106 AND 9-106 OF THE UCC) OVER ANY
PORTION OF THE INVESTMENT RELATED PROPERTY CONSTITUTING CERTIFICATED SECURITIES,
UNCERTIFICATED SECURITIES, SECURITIES ACCOUNTS, SECURITIES ENTITLEMENTS OR
COMMODITIES ACCOUNTS (EACH AS DEFINED IN THE UCC); (B) ESTABLISH THE COLLATERAL
AGENT’S “CONTROL” (WITHIN THE MEANING OF SECTION 9-104 OF THE UCC) OVER ALL
DEPOSIT ACCOUNTS; AND (C) DELIVER ALL INSTRUMENTS TO THE COLLATERAL AGENT.

 

(b)                                 Delivery and Control. With respect to any
Investment Related Property consisting of Securities Accounts or Securities
Entitlements, it shall cause the securities intermediary maintaining such
Securities Account or Securities Entitlement to enter into a securities account
control agreement in a form to be approved by the Collateral Agent in its
reasonable discretion pursuant to which it shall agree to comply with the
Collateral Agent’s “entitlement orders” without further consent by such Grantor
after and during the continuance of an Event of Default. To the extent required
by Section 5.15 of the Credit Agreement, with respect to any Investment Related
Property that is a “Deposit Account,” it shall cause the depositary institution
maintaining such account to enter into a deposit account control agreement in a
form to be approved by the Collateral Agent in its reasonable discretion,
pursuant to which the Collateral Agent shall have “control” (within the meaning
of Section 9-104 of the UCC) over such Deposit Account. Each Grantor shall have
entered into such control agreement or agreements required above with respect
to:  (i) any Securities Accounts, Securities Entitlements or Deposit Accounts
that exist

 

17

--------------------------------------------------------------------------------


 

on the Closing Date, within 60 days after the Closing Date and (ii) any
Securities Accounts, Securities Entitlements or Deposit Accounts that are
created or acquired after the Closing Date, as of or prior to the deposit or
transfer of any such Securities Entitlements or funds, whether constituting
moneys or investments, into such Securities Accounts or Deposit Accounts.

 


(C)                                  CERTAIN RIGHTS OF COLLATERAL AGENT. UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL
AGENT SHALL HAVE THE RIGHT, WITHOUT NOTICE TO ANY GRANTOR, TO TRANSFER ALL OR
ANY PORTION OF THE INVESTMENT RELATED PROPERTY TO ITS NAME OR THE NAME OF ITS
NOMINEE OR AGENT. IN ADDITION, THE COLLATERAL AGENT SHALL HAVE THE RIGHT,
SUBJECT TO THE INTERCREDITOR AGREEMENT, AT ANY TIME, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE TO ANY GRANTOR, TO
EXCHANGE ANY CERTIFICATES OR INSTRUMENTS REPRESENTING ANY INVESTMENT RELATED
PROPERTY FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR LARGER DENOMINATIONS.


 

Section 4.08                                Material Contracts.

 

(a)                                  Representations and Warranties. Each
Grantor hereby represents and warrants, on the Closing Date, that no Material
Contract prohibits assignment or requires consent of or notice to any Person in
connection with the assignment to the Collateral Agent hereunder, except such
consent or notice as has been given or made or is currently sought pursuant to
Section 4.08(b)(vii) hereof.

 

(b)                                 Covenants and Agreements. Each Grantor
hereby covenants and agrees that:

 

(I)                                     IN ADDITION TO ANY RIGHTS UNDER THIS
AGREEMENT RELATING TO RECEIVABLES, THE COLLATERAL AGENT MAY, SUBJECT TO THE
INTERCREDITOR AGREEMENT, AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, NOTIFY, OR REQUIRE ANY GRANTOR TO SO NOTIFY,
THE COUNTERPARTY ON ANY MATERIAL CONTRACT OF THE SECURITY INTEREST OF THE
COLLATERAL AGENT THEREIN. IN ADDITION, AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY, SUBJECT TO THE
INTERCREDITOR AGREEMENT, UPON WRITTEN NOTICE TO THE APPLICABLE GRANTOR, NOTIFY,
OR REQUIRE ANY GRANTOR TO NOTIFY, SUCH COUNTERPARTY TO MAKE ALL PAYMENTS UNDER
SUCH MATERIAL CONTRACTS DIRECTLY TO THE FIRST LIEN COLLATERAL AGENT OR THE
COLLATERAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE TERMS OF THE
INTERCREDITOR AGREEMENT; AND

 

(II)                                  EACH GRANTOR SHALL, WITHIN THIRTY (30)
DAYS OF THE DATE HEREOF WITH RESPECT TO ANY MATERIAL NON-ASSIGNABLE CONTRACT IN
EFFECT ON THE DATE HEREOF AND WITHIN THIRTY (30) DAYS AFTER ENTERING INTO ANY
MATERIAL NON-ASSIGNABLE CONTRACT AFTER THE CLOSING DATE, REQUEST IN WRITING THE
CONSENT OF THE COUNTERPARTY OR COUNTERPARTIES TO THE NON-ASSIGNABLE CONTRACT
PURSUANT TO THE TERMS OF SUCH NON-ASSIGNABLE CONTRACT OR APPLICABLE LAW TO THE
ASSIGNMENT OR GRANTING OF A SECURITY INTEREST IN SUCH NON-ASSIGNABLE CONTRACT OR
THE PROPERTY OR ASSETS OF ANY GRANTOR SUBJECT THERETO, AS THE CASE MAY BE, TO
THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, AND USE ITS
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH CONSENT AS SOON AS PRACTICABLE
THEREAFTER (IT BEING UNDERSTOOD THAT SUCH CONSENT MAY NOT BE OBTAINABLE).

 

Section 4.09                                Letter of Credit Rights.

 

(a)                                  Representations and Warranties. Each
Grantor hereby represents and warrants, on the Closing Date, that:

 

18

--------------------------------------------------------------------------------


 

(I)                                     ALL MATERIAL LETTERS OF CREDIT TO WHICH
SUCH GRANTOR HAS RIGHTS IS LISTED ON SCHEDULE 4.09 (AS SUCH SCHEDULE MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME) HERETO; AND

 

(II)                                  IT HAS USED COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN THE CONSENT OF EACH ISSUER OF ANY MATERIAL LETTER OF CREDIT TO
THE ASSIGNMENT AS COLLATERAL OF THE PROCEEDS OF THE LETTER OF CREDIT TO THE
FIRST LIEN COLLATERAL AGENT OR THE COLLATERAL AGENT, AS APPLICABLE, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT.

 

(b)                                 Covenants and Agreements. Each Grantor
hereby covenants and agrees that with respect to any letter of credit hereafter
arising for an amount in excess of $250,000, it shall use commercially
reasonable efforts to obtain the consent of the issuer thereof to the assignment
as collateral of the proceeds of the letter of credit to the First Lien
Collateral Agent or the Collateral Agent, as applicable, in accordance with the
Intercreditor Agreement, and shall deliver to the Collateral Agent a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto.

 

Section 4.10                                Intellectual Property.

 

(a)                                  Representations and Warranties. Except as
disclosed in Schedule 4.10(H) (as such schedule may be amended or supplemented
from time to time), each Grantor hereby represents and warrants, on the Closing
Date, that:

 

(I)                                     SCHEDULE 4.10 (AS SUCH SCHEDULE MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME) SETS FORTH A TRUE AND COMPLETE LIST
OF (I) ALL UNITED STATES, STATE AND FOREIGN REGISTRATIONS OF AND APPLICATIONS
FOR REGISTERED PATENTS, REGISTERED TRADEMARKS, AND REGISTERED COPYRIGHTS OWNED
BY EACH GRANTOR AND (II) ALL PATENT LICENSES, TRADEMARK LICENSES, TRADE SECRET
LICENSES AND COPYRIGHT LICENSES MATERIAL TO THE BUSINESS OF BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE;

 

(II)                                  IT IS THE SOLE AND EXCLUSIVE OWNER OF THE
ENTIRE RIGHT, TITLE, AND INTEREST IN AND TO ALL INTELLECTUAL PROPERTY LISTED ON
SCHEDULE 4.10 (AS SUCH SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO
TIME); AND

 

(III)                               ALL REGISTRATIONS AND APPLICATIONS FOR
COPYRIGHTS, PATENTS AND TRADEMARKS ARE STANDING IN THE NAME OF EACH GRANTOR AND
NONE OF THE TRADEMARKS, PATENTS, COPYRIGHTS OR TRADE SECRETS HAS BEEN LICENSED
BY ANY GRANTOR TO ANY AFFILIATE OR THIRD PARTY, EXCEPT AS DISCLOSED IN SCHEDULE
4.10(B), (D), (F), OR (G) (AS EACH MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO
TIME).

 

(b)                                 Covenants and Agreements. Each Grantor
hereby covenants and agrees as follows:

 

(I)                                     IT SHALL NOT DO ANY ACT OR OMIT TO DO
ANY ACT WHEREBY ANY OF THE INTELLECTUAL PROPERTY WHICH IS MATERIAL TO THE
BUSINESS OF BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, MAY LAPSE, OR
BECOME ABANDONED, DEDICATED TO THE PUBLIC, OR UNENFORCEABLE, OR WHICH WOULD
ADVERSELY AFFECT THE VALIDITY, GRANT, OR ENFORCEABILITY OF THE SECURITY INTEREST
GRANTED THEREIN;

 

(II)                                  IT SHALL NOT, WITH RESPECT TO ANY
TRADEMARKS WHICH ARE MATERIAL TO THE BUSINESS OF ANY BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, CEASE THE USE OF ANY OF

 

19

--------------------------------------------------------------------------------


 

SUCH TRADEMARKS OR FAIL TO MAINTAIN THE LEVEL OF THE QUALITY OF PRODUCTS SOLD
AND SERVICES RENDERED UNDER ANY OF SUCH TRADEMARKS AT A LEVEL AT LEAST
SUBSTANTIALLY CONSISTENT WITH THE QUALITY OF SUCH PRODUCTS AND SERVICES AS OF
THE DATE HEREOF, AND EACH GRANTOR SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE LICENSEES OF SUCH TRADEMARKS USE SUCH CONSISTENT STANDARDS OF QUALITY;

 

(III)                               IT SHALL, WITHIN THIRTY (30) DAYS OF THE
CREATION OR ACQUISITION OF ANY COPYRIGHTABLE WORK WHICH IS MATERIAL TO THE
BUSINESS OF GRANTOR, APPLY TO REGISTER THE COPYRIGHT IN THE UNITED STATES
COPYRIGHT OFFICE EXCEPT FOR WORKS WITH RESPECT TO WHICH THE GRANTOR HAS
DETERMINED WITH THE EXERCISE OF ITS COMMERCIALLY REASONABLE JUDGMENT THAT IT
SHALL NOT SO APPLY;

 

(IV)                              IT SHALL PROMPTLY NOTIFY THE COLLATERAL AGENT
IF IT KNOWS THAT ANY ITEM OF THE INTELLECTUAL PROPERTY THAT IS MATERIAL TO THE
BUSINESS OF BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, MAY BECOME (A)
ABANDONED OR DEDICATED TO THE PUBLIC OR PLACED IN THE PUBLIC DOMAIN, (B) INVALID
OR UNENFORCEABLE, OR (C) SUBJECT TO ANY ADVERSE DETERMINATION OR DEVELOPMENT
(INCLUDING THE INSTITUTION OF PROCEEDINGS) IN ANY ACTION OR PROCEEDING IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE,
ANY STATE REGISTRY, ANY FOREIGN COUNTERPART OF THE FOREGOING, OR ANY COURT;

 

(V)                                 IT SHALL TAKE COMMERCIALLY REASONABLE STEPS
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT
OFFICE, ANY STATE REGISTRY OR ANY FOREIGN COUNTERPART OF THE FOREGOING, TO
PURSUE ANY APPLICATION AND MAINTAIN ANY REGISTRATION OF EACH TRADEMARK, PATENT,
AND COPYRIGHT OWNED BY ANY GRANTOR AND MATERIAL TO ITS BUSINESS WHICH IS NOW OR
SHALL BECOME INCLUDED IN THE INTELLECTUAL PROPERTY INCLUDING, BUT NOT LIMITED
TO, THOSE ITEMS ON SCHEDULE 4.10(A), (C) AND (E) (AS EACH MAY BE AMENDED OR
SUPPLEMENTED FROM TIME TO TIME) EXCEPT FOR WORKS WITH RESPECT TO WHICH THE
GRANTOR HAS DETERMINED WITH THE EXERCISE OF ITS COMMERCIALLY REASONABLE JUDGMENT
THAT IT SHALL NOT SO APPLY;

 

(VI)                              IN THE EVENT THAT ANY INTELLECTUAL PROPERTY
OWNED BY OR EXCLUSIVELY LICENSED TO ANY GRANTOR THAT IS MATERIAL TO THE BUSINESS
OF SUCH GRANTOR IS, TO SUCH GRANTOR’S KNOWLEDGE, INFRINGED, MISAPPROPRIATED, OR
DILUTED BY A THIRD PARTY, SUCH GRANTOR SHALL PROMPTLY TAKE ALL REASONABLE
ACTIONS TO STOP SUCH INFRINGEMENT, MISAPPROPRIATION, OR DILUTION AND PROTECT ITS
RIGHTS IN SUCH INTELLECTUAL PROPERTY INCLUDING, BUT NOT LIMITED TO, THE
INITIATION OF A SUIT FOR INJUNCTIVE RELIEF AND TO RECOVER DAMAGES EXCEPT FOR
WORKS WITH RESPECT TO WHICH THE GRANTOR HAS DETERMINED WITH THE EXERCISE OF ITS
COMMERCIALLY REASONABLE JUDGMENT THAT IT SHALL NOT TAKE SUCH ACTIONS;

 

(VII)                           IT SHALL PROMPTLY (BUT IN NO EVENT MORE THAN
THIRTY (30) DAYS AFTER ANY GRANTOR OBTAINS KNOWLEDGE THEREOF) REPORT TO THE
COLLATERAL AGENT (I) THE FILING OF ANY APPLICATION TO REGISTER ANY INTELLECTUAL
PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES
COPYRIGHT OFFICE, OR ANY STATE REGISTRY OR FOREIGN COUNTERPART OF THE FOREGOING
(WHETHER SUCH APPLICATION IS FILED BY SUCH GRANTOR OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE, OR DESIGNEE THEREOF) AND (II) THE REGISTRATION OF ANY
INTELLECTUAL PROPERTY BY ANY SUCH OFFICE, IN EACH CASE BY EXECUTING AND
DELIVERING TO THE COLLATERAL AGENT A COMPLETED PLEDGE SUPPLEMENT, SUBSTANTIALLY
IN THE FORM OF EXHIBIT A ATTACHED HERETO, TOGETHER WITH ALL SUPPLEMENTS TO
SCHEDULES THERETO;

 

(VIII)                        IT SHALL, SUBJECT TO THE INTERCREDITOR AGREEMENT,
EXECUTE AND DELIVER TO THE COLLATERAL AGENT ANY DOCUMENT REASONABLY REQUESTED BY
THE COLLATERAL AGENT TO

 

20

--------------------------------------------------------------------------------


 

ACKNOWLEDGE, CONFIRM, REGISTER, RECORD, OR PERFECT THE COLLATERAL AGENT’S
INTEREST IN ANY PART OF THE INTELLECTUAL PROPERTY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED (INCLUDING, BUT NOT LIMITED TO TRADEMARK SECURITY AGREEMENTS,
COPYRIGHT SECURITY AGREEMENTS AND PATENT SECURITY AGREEMENTS), IN THE FORM OF
EXHIBITS B, C AND D, RESPECTIVELY);

 

(IX)                                EXCEPT WITH THE PRIOR CONSENT OF THE
COLLATERAL AGENT OR AS PERMITTED UNDER THE CREDIT AGREEMENT, EACH GRANTOR SHALL
NOT EXECUTE, AND THERE WILL NOT BE ON FILE IN ANY PUBLIC OFFICE, ANY FINANCING
STATEMENT OR OTHER DOCUMENT OR INSTRUMENTS, EXCEPT FINANCING STATEMENTS OR OTHER
DOCUMENTS OR INSTRUMENTS FILED OR TO BE FILED IN FAVOR OF THE FIRST LIEN
COLLATERAL AGENT AND EXCEPT AS PERMITTED IN THE CREDIT AGREEMENT EACH GRANTOR
SHALL NOT SELL, ASSIGN, TRANSFER, LICENSE, GRANT ANY OPTION, OR CREATE OR SUFFER
TO EXIST ANY LIEN UPON OR WITH RESPECT TO THE INTELLECTUAL PROPERTY, EXCEPT FOR
THE LIEN CREATED BY AND UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
FIRST LIEN CREDIT AGREEMENT AND THE RELATED DOCUMENTS;

 

(X)                                   IT SHALL HEREAFTER USE COMMERCIALLY
REASONABLE EFFORTS SO AS NOT TO PERMIT THE INCLUSION IN ANY CONTRACT TO WHICH IT
HEREAFTER BECOMES A PARTY OF ANY PROVISION THAT COULD OR MIGHT IN ANY WAY
MATERIALLY IMPAIR OR PREVENT THE CREATION OF A SECURITY INTEREST IN, OR THE
ASSIGNMENT OF, SUCH GRANTOR’S RIGHTS AND INTERESTS IN ANY PROPERTY INCLUDED
WITHIN THE DEFINITIONS OF ANY INTELLECTUAL PROPERTY ACQUIRED UNDER SUCH
CONTRACTS; AND

 

(XI)                                IT SHALL CONTINUE TO COLLECT, AT ITS OWN
EXPENSE, ALL AMOUNTS DUE OR TO BECOME DUE TO SUCH GRANTOR IN RESPECT OF THE
INTELLECTUAL PROPERTY OR ANY PORTION THEREOF. IN CONNECTION WITH SUCH
COLLECTIONS, EACH GRANTOR MAY TAKE (AND, AT THE COLLATERAL AGENT’S REASONABLE
DIRECTION, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT SHALL TAKE) SUCH ACTION AS SUCH GRANTOR OR THE COLLATERAL AGENT MAY DEEM
REASONABLY NECESSARY OR ADVISABLE TO ENFORCE COLLECTION OF SUCH AMOUNTS.
NOTWITHSTANDING THE FOREGOING, THE COLLATERAL AGENT SHALL HAVE THE RIGHT AT ANY
TIME, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO
NOTIFY, OR REQUIRE ANY GRANTOR TO NOTIFY, ANY OBLIGORS WITH RESPECT TO ANY SUCH
AMOUNTS OF THE EXISTENCE OF THE SECURITY INTEREST CREATED HEREBY.

 

Section 4.11                                Commercial Tort Claims.

 

(a)                                  Representations and Warranties. Each
Grantor hereby represents and warrants, on the Closing Date, that Schedule 4.11
(as such schedule may be amended or supplemented from time to time) sets forth
all Commercial Tort Claims with a value that is reasonably expected to be in
excess of $250,000 of each Grantor; and

 

(b)                                 Covenants and Agreements. Each Grantor
hereby covenants and agrees that with respect to any Commercial Tort Claim with
a value that is reasonably expected to be in excess of $250,000 hereafter
arising it shall deliver to the Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A attached hereto, together with all
Supplements to Schedules thereto, identifying such new Commercial Tort Claims.

 

21

--------------------------------------------------------------------------------


 


ARTICLE V

FURTHER ASSURANCES; ADDITIONAL GRANTORS


 

Section 5.01                                Further Assurances.

 


(A)                                  EACH GRANTOR AGREES THAT FROM TIME TO TIME,
AT THE EXPENSE OF SUCH GRANTOR, THAT IT SHALL PROMPTLY EXECUTE AND DELIVER ALL
FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT THE
COLLATERAL AGENT MAY REASONABLY REQUEST (SUCH REQUEST, IN ALL EVENTS, SHALL NOT
BE IN CONTRAVENTION OF THE INTERCREDITOR AGREEMENT), IN ORDER TO CREATE AND/OR
MAINTAIN THE VALIDITY, PERFECTION OR PRIORITY OF AND PROTECT ANY SECURITY
INTEREST GRANTED OR PURPORTED TO BE GRANTED HEREBY OR TO ENABLE THE COLLATERAL
AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO
ANY COLLATERAL. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR
SHALL:


 

(I)                                     FILE SUCH FINANCING OR CONTINUATION
STATEMENTS, OR AMENDMENTS THERETO, AND EXECUTE AND DELIVER SUCH OTHER
AGREEMENTS, INSTRUMENTS, ENDORSEMENTS, POWERS OF ATTORNEY OR NOTICES, AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST, IN ORDER TO PERFECT AND PRESERVE THE
SECURITY INTERESTS GRANTED OR PURPORTED TO BE GRANTED HEREBY; AND

 

(II)                                  TAKE ALL ACTIONS REASONABLY REQUESTED BY
THE COLLATERAL AGENT TO ENSURE THE RECORDATION OF APPROPRIATE EVIDENCE OF THE
LIENS AND SECURITY INTEREST GRANTED HEREUNDER IN THE INTELLECTUAL PROPERTY WITH
ANY INTELLECTUAL PROPERTY REGISTRY IN WHICH SAID INTELLECTUAL PROPERTY IS
REGISTERED OR IN WHICH AN APPLICATION FOR REGISTRATION IS PENDING INCLUDING,
WITHOUT LIMITATION, THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED
STATES COPYRIGHT OFFICE, THE VARIOUS SECRETARIES OF STATE, AND THE FOREIGN
COUNTERPARTS ON ANY OF THE FOREGOING.

 


(B)                                 EACH GRANTOR HEREBY AUTHORIZES THE
COLLATERAL AGENT TO FILE A RECORD OR RECORDS, INCLUDING, WITHOUT LIMITATION,
FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, IN ANY
JURISDICTIONS AND WITH ANY FILING OFFICES AS THE COLLATERAL AGENT MAY DETERMINE,
IN ITS SOLE DISCRETION, ARE NECESSARY OR ADVISABLE TO PERFECT THE SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT HEREIN. SUCH FINANCING STATEMENTS MAY
DESCRIBE THE COLLATERAL IN THE SAME MANNER AS DESCRIBED HEREIN OR MAY CONTAIN AN
INDICATION OR DESCRIPTION OF COLLATERAL THAT DESCRIBES SUCH PROPERTY IN ANY
OTHER MANNER AS THE COLLATERAL AGENT MAY DETERMINE, IN ITS SOLE DISCRETION, IS
NECESSARY, ADVISABLE OR PRUDENT TO ENSURE THE PERFECTION OF THE SECURITY
INTEREST IN THE COLLATERAL GRANTED TO THE COLLATERAL AGENT HEREIN, INCLUDING,
WITHOUT LIMITATION, DESCRIBING SUCH PROPERTY AS “ALL ASSETS” OR “ALL PERSONAL
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED.”


 


(C)                                  EACH GRANTOR HEREBY AUTHORIZES THE
COLLATERAL AGENT TO MODIFY THIS AGREEMENT AFTER OBTAINING SUCH GRANTOR’S WRITTEN
APPROVAL OF OR SIGNATURE TO SUCH MODIFICATION BY AMENDING SCHEDULE 4.10 (AS SUCH
SCHEDULE MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) TO INCLUDE REFERENCE
TO ANY RIGHT, TITLE OR INTEREST IN ANY EXISTING INTELLECTUAL PROPERTY OR ANY
INTELLECTUAL PROPERTY ACQUIRED OR DEVELOPED BY ANY GRANTOR AFTER THE EXECUTION
HEREOF OR TO DELETE ANY REFERENCE TO ANY RIGHT, TITLE OR INTEREST IN ANY
INTELLECTUAL PROPERTY IN WHICH ANY GRANTOR NO LONGER HAS OR CLAIMS ANY RIGHT,
TITLE OR INTEREST.


 

Section 5.02                                Additional Grantors. From time to
time subsequent to the date hereof, additional Persons may become parties hereto
as additional Grantors (each, an “Additional Grantor”), by executing a
Counterpart Agreement. Upon delivery of any such counterpart agreement to the
Collateral Agent, notice of which is hereby waived by Grantors, each Additional
Grantor shall be a Grantor and shall be as fully a party hereto as if Additional
Grantor were an original signatory hereto. Each Grantor expressly agrees that
its Obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of
Collateral Agent not to cause any Subsidiary of Borrower to become an Additional
Grantor hereunder. This Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

 

22

--------------------------------------------------------------------------------


 


ARTICLE VI

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT


 

Section 6.01                                Power of Attorney. Subject to the
Intercreditor Agreement, each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, effective after and during the continuance of an Event of
Default, with full authority in the place and stead of such Grantor and in the
name of such Grantor, the Collateral Agent or otherwise, from time to time in
the Collateral Agent’s discretion, subject to the Intercreditor Agreement, to
take any action and to execute any instrument that the Collateral Agent may deem
reasonably necessary or advisable (and to the extent permitted by applicable
laws) to accomplish the purposes of this Agreement, including, without
limitation, the following:

 

(A)                                  TO OBTAIN AND ADJUST INSURANCE REQUIRED TO
BE MAINTAINED BY SUCH GRANTOR OR PAID TO THE COLLATERAL AGENT PURSUANT TO THE
CREDIT AGREEMENT;

 

(B)                                 TO ASK FOR, DEMAND, COLLECT, SUE FOR,
RECOVER, COMPOUND, RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND
TO BECOME DUE UNDER OR IN RESPECT OF ANY OF THE COLLATERAL;

 

(C)                                  TO RECEIVE, ENDORSE AND COLLECT ANY DRAFTS
OR OTHER INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER IN CONNECTION WITH CLAUSE (B)
ABOVE;

 

(D)                                 TO FILE ANY CLAIMS OR TAKE ANY ACTION OR
INSTITUTE ANY PROCEEDINGS THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR
DESIRABLE FOR THE COLLECTION OF ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE
THE RIGHTS OF THE COLLATERAL AGENT WITH RESPECT TO ANY OF THE COLLATERAL;

 

(E)                                  TO PREPARE AND FILE ANY UCC FINANCING
STATEMENTS AGAINST SUCH GRANTOR AS DEBTOR;

 

(F)                                    TO PREPARE, SIGN, AND FILE FOR
RECORDATION IN ANY INTELLECTUAL PROPERTY REGISTRY, APPROPRIATE EVIDENCE OF THE
LIEN AND SECURITY INTEREST GRANTED HEREIN IN THE INTELLECTUAL PROPERTY IN THE
NAME OF SUCH GRANTOR AS DEBTOR;

 

(G)                                 TO TAKE OR CAUSE TO BE TAKEN ALL ACTIONS
NECESSARY TO PERFORM OR COMPLY OR CAUSE PERFORMANCE OR COMPLIANCE WITH THE TERMS
OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ACTIONS TO PAY OR DISCHARGE
TAXES OR LIENS (OTHER THAN PERMITTED LIENS) LEVIED OR PLACED UPON OR THREATENED
AGAINST THE COLLATERAL, THE LEGALITY OR VALIDITY THEREOF AND THE AMOUNTS
NECESSARY TO DISCHARGE THE SAME TO BE DETERMINED BY THE COLLATERAL AGENT IN ITS
SOLE DISCRETION, ANY SUCH PAYMENTS MADE BY THE COLLATERAL AGENT TO BECOME
OBLIGATIONS OF SUCH GRANTOR TO THE COLLATERAL AGENT, DUE AND PAYABLE IMMEDIATELY
WITHOUT DEMAND; AND

 

(H)                                 GENERALLY TO SELL, TRANSFER, PLEDGE, MAKE
ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS
FULLY AND COMPLETELY AS THOUGH THE COLLATERAL AGENT WERE THE ABSOLUTE OWNER
THEREOF FOR ALL PURPOSES, AND TO DO, AT THE COLLATERAL AGENT’S OPTION AND SUCH
GRANTOR’S EXPENSE, AT ANY TIME OR FROM TIME TO TIME, ALL ACTS AND THINGS THAT
THE COLLATERAL AGENT DEEMS REASONABLY NECESSARY TO PROTECT, PRESERVE OR REALIZE
UPON THE COLLATERAL AND THE COLLATERAL AGENT’S SECURITY INTEREST THEREIN IN
ORDER TO EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS
SUCH GRANTOR MIGHT DO.

 

Section 6.02                                No Duty on the Part of Collateral
Agent or Secured Parties. The powers conferred on the Collateral Agent hereunder
are solely to protect the interests of the Secured Parties in the

 

23

--------------------------------------------------------------------------------


 

Collateral and shall not impose any duty upon the Collateral Agent or any
Secured Party to exercise any such powers. The Collateral Agent and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 


ARTICLE VII

REMEDIES


 

Section 7.01                                Generally.

 


(A)                                  SUBJECT TO THE INTERCREDITOR AGREEMENT, IF
ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE COLLATERAL AGENT
MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN ADDITION TO ALL OTHER RIGHTS AND
REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE TO IT AT LAW OR IN EQUITY,
ALL THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT ON DEFAULT UNDER THE UCC
(WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) TO COLLECT, ENFORCE
OR SATISFY ANY SECURED OBLIGATIONS THEN OWING, WHETHER BY ACCELERATION OR
OTHERWISE, AND ALSO MAY PURSUE ANY OF THE FOLLOWING SEPARATELY, SUCCESSIVELY OR
SIMULTANEOUSLY:


 

(I)                                     REQUIRE ANY GRANTOR TO, AND EACH GRANTOR
HEREBY AGREES THAT IT SHALL AT ITS EXPENSE AND PROMPTLY UPON REQUEST OF THE
COLLATERAL AGENT FORTHWITH, ASSEMBLE ALL OR PART OF THE COLLATERAL AS DIRECTED
BY THE COLLATERAL AGENT AND MAKE IT AVAILABLE TO THE COLLATERAL AGENT AT A PLACE
TO BE DESIGNATED BY THE COLLATERAL AGENT THAT IS REASONABLY CONVENIENT TO BOTH
PARTIES;

 

(II)                                  ENTER ONTO THE PROPERTY WHERE ANY
COLLATERAL IS LOCATED AND TAKE POSSESSION THEREOF WITH OR WITHOUT JUDICIAL
PROCESS;

 

(III)                               PRIOR TO THE DISPOSITION OF THE COLLATERAL,
STORE, PROCESS, REPAIR OR RECONDITION THE COLLATERAL OR OTHERWISE PREPARE THE
COLLATERAL FOR DISPOSITION IN ANY MANNER TO THE EXTENT THE COLLATERAL AGENT
DEEMS APPROPRIATE; AND

 

(IV)                              WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW OR
UNDER THE UCC, SELL, ASSIGN, LEASE, LICENSE (ON AN EXCLUSIVE OR NONEXCLUSIVE
BASIS) OR OTHERWISE DISPOSE OF THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE
PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY OF THE COLLATERAL AGENT’S OFFICES OR
ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY, AT SUCH TIME OR TIMES AND
AT SUCH PRICE OR PRICES AND UPON SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY
DEEM COMMERCIALLY REASONABLE.

 


(B)                                 THE COLLATERAL AGENT OR ANY SECURED PARTY
MAY BE THE PURCHASER OF ANY OR ALL OF THE COLLATERAL AT ANY PUBLIC OR PRIVATE
(TO THE EXTENT THE PORTION OF THE COLLATERAL BEING PRIVATELY SOLD IS OF A KIND
THAT IS CUSTOMARILY SOLD ON A RECOGNIZED MARKET OR THE SUBJECT OF WIDELY
DISTRIBUTED STANDARD PRICE QUOTATIONS) SALE IN ACCORDANCE WITH THE UCC AND THE
COLLATERAL AGENT, AS COLLATERAL AGENT FOR AND REPRESENTATIVE OF THE SECURED
PARTIES, SHALL BE ENTITLED, FOR THE PURPOSE OF BIDDING AND MAKING SETTLEMENT OR
PAYMENT OF THE PURCHASE PRICE FOR ALL OR ANY PORTION OF THE COLLATERAL SOLD AT
ANY SUCH SALE MADE IN ACCORDANCE WITH THE UCC, TO USE AND APPLY ANY OF THE
SECURED OBLIGATIONS AS A CREDIT ON ACCOUNT OF THE PURCHASE PRICE FOR ANY
COLLATERAL PAYABLE BY THE COLLATERAL AGENT AT SUCH SALE. EACH PURCHASER AT ANY
SUCH SALE SHALL HOLD THE PROPERTY SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT
ON THE PART OF ANY GRANTOR, AND EACH GRANTOR HEREBY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ALL RIGHTS OF REDEMPTION, STAY AND/OR APPRAISAL
WHICH IT NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR
STATUTE

 

24

--------------------------------------------------------------------------------


 


NOW EXISTING OR HEREAFTER ENACTED. EACH GRANTOR AGREES THAT, TO THE EXTENT
NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN (10) DAYS NOTICE TO SUCH
GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY
PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION. THE
COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN. THE COLLATERAL AGENT MAY ADJOURN
ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND
PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE
TIME AND PLACE TO WHICH IT WAS SO ADJOURNED. EACH GRANTOR AGREES THAT IT WOULD
NOT BE COMMERCIALLY UNREASONABLE FOR THE COLLATERAL AGENT TO DISPOSE OF THE
COLLATERAL OR ANY PORTION THEREOF BY USING INTERNET SITES THAT PROVIDE FOR THE
AUCTION OF ASSETS OF THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE
REASONABLE CAPABILITY OF DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS.
EACH GRANTOR HEREBY WAIVES ANY CLAIMS AGAINST THE COLLATERAL AGENT ARISING BY
REASON OF THE FACT THAT THE PRICE AT WHICH ANY COLLATERAL MAY HAVE BEEN SOLD AT
SUCH A PRIVATE SALE WAS LESS THAN THE PRICE WHICH MIGHT HAVE BEEN OBTAINED AT A
PUBLIC SALE, EVEN IF THE COLLATERAL AGENT ACCEPTS THE FIRST OFFER RECEIVED AND
DOES NOT OFFER SUCH COLLATERAL TO MORE THAN ONE OFFEREE. IF THE PROCEEDS OF ANY
SALE OR OTHER DISPOSITION OF THE COLLATERAL ARE INSUFFICIENT TO PAY ALL THE
SECURED OBLIGATIONS, GRANTORS SHALL BE LIABLE FOR THE DEFICIENCY AND THE FEES OF
ANY ATTORNEYS EMPLOYED BY THE COLLATERAL AGENT TO COLLECT SUCH DEFICIENCY. EACH
GRANTOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN THIS
SECTION WILL CAUSE IRREPARABLE INJURY TO THE COLLATERAL AGENT, THAT THE
COLLATERAL AGENT HAS NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS
A CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION SHALL BE
SPECIFICALLY ENFORCEABLE AGAINST SUCH GRANTOR, AND SUCH GRANTOR HEREBY WAIVES
AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE
OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO DEFAULT HAS OCCURRED GIVING RISE
TO THE SECURED OBLIGATIONS BECOMING DUE AND PAYABLE PRIOR TO THEIR STATED
MATURITIES. NOTHING IN THIS SECTION SHALL IN ANY WAY ALTER THE RIGHTS OF THE
COLLATERAL AGENT HEREUNDER.


 


(C)                                  THE COLLATERAL AGENT MAY SELL THE
COLLATERAL WITHOUT GIVING ANY WARRANTIES AS TO THE COLLATERAL. THE COLLATERAL
AGENT MAY SPECIFICALLY DISCLAIM OR MODIFY ANY WARRANTIES OF TITLE OR THE LIKE.
THIS PROCEDURE WILL NOT BE CONSIDERED TO ADVERSELY AFFECT THE COMMERCIAL
REASONABLENESS OF ANY SALE OF THE COLLATERAL.


 


(D)                                 THE COLLATERAL AGENT SHALL HAVE NO
OBLIGATION TO MARSHAL ANY OF THE COLLATERAL.


 

Section 7.02                                Application of Proceeds. Except as
expressly provided elsewhere in this Agreement or in the Intercreditor
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against, the Secured
Obligations in the following order of priority:  first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Collateral Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by the Collateral
Agent in connection therewith, and all amounts for which the Collateral Agent is
entitled to indemnification hereunder (in its capacity as the Collateral Agent
and not as a Lender) and all advances made by the Collateral Agent hereunder for
the account of the applicable Grantor, and to the payment of all costs and
expenses paid or incurred by the Collateral Agent in connection with the
exercise of any right or remedy hereunder or under the Credit Agreement, all in
accordance with the terms hereof or thereof; second, to the extent of any excess
of such proceeds, to the payment of all other Secured Obligations for the
ratable benefit of the Lenders and the Lender Counterparties; and third, to the
extent of any excess of such proceeds, to the payment to or upon the order of
such Grantor or to whosoever may be lawfully entitled to receive the same or as
a court of competent jurisdiction may direct.

 

Section 7.03                                Sales on Credit. If Collateral Agent
sells any of the Collateral upon credit, Grantor will be credited only with
payments actually made by purchaser and received by Collateral Agent and applied
to indebtedness of the purchaser. In the event the purchaser fails to pay for
the

 

25

--------------------------------------------------------------------------------


 

Collateral, Collateral Agent may resell the Collateral and Grantor shall be
credited with proceeds of the sale.

 

Section 7.04                                Deposit Accounts. If any Event of
Default shall have occurred and be continuing, subject to the Intercreditor
Agreement, the Collateral Agent may, to the extent permitted by applicable law,
apply the balance from any Deposit Account or instruct the bank at which any
Deposit Account is maintained to pay the balance of any Deposit Account to or
for the benefit of the Collateral Agent.

 

Section 7.05                                Investment Related Property. Each
Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. Subject to the Intercreditor
Agreement, if the Collateral Agent determines to exercise its right to sell any
or all of the Investment Related Property, upon written request, each Grantor
shall and shall cause each issuer of any Pledged Stock to be sold hereunder,
each partnership and each limited liability company from time to time to furnish
to the Collateral Agent all such information as the Collateral Agent may request
in order to determine the number and nature of interest, shares or other
instruments included in the Investment Related Property which may be sold by the
Collateral Agent in exempt transactions under the Securities Act and the rules
and regulations of the Securities and Exchange Commission thereunder, as the
same are from time to time in effect.

 

Section 7.06                                Intellectual Property.

 


(A)                                  ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, BUT SUBJECT TO THE INTERCREDITOR AGREEMENT, UPON THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT:


 

(I)                                     THE COLLATERAL AGENT SHALL HAVE THE
RIGHT (BUT NOT THE OBLIGATION) TO BRING SUIT OR OTHERWISE COMMENCE ANY ACTION OR
PROCEEDING IN THE NAME OF ANY GRANTOR, THE COLLATERAL AGENT OR OTHERWISE, IN THE
COLLATERAL AGENT’S SOLE DISCRETION, TO ENFORCE ANY OF SUCH GRANTOR’S RIGHTS IN
ANY INTELLECTUAL PROPERTY, IN WHICH EVENT SUCH GRANTOR SHALL, AT THE REQUEST OF
THE COLLATERAL AGENT, DO ANY AND ALL LAWFUL ACTS AND EXECUTE ANY AND ALL
DOCUMENTS REQUIRED BY THE COLLATERAL AGENT IN AID OF SUCH ENFORCEMENT AND SUCH
GRANTOR SHALL PROMPTLY, UPON DEMAND, REIMBURSE AND INDEMNIFY THE COLLATERAL
AGENT AS PROVIDED IN ARTICLE 10 OF THE CREDIT AGREEMENT IN CONNECTION WITH THE
EXERCISE OF ITS RIGHTS UNDER THIS SECTION;

 

(II)                                  UPON WRITTEN DEMAND FROM THE COLLATERAL
AGENT, EACH GRANTOR SHALL GRANT, ASSIGN, CONVEY OR OTHERWISE TRANSFER TO THE
COLLATERAL AGENT AN ABSOLUTE ASSIGNMENT OF ALL OF SUCH GRANTOR’S RIGHT, TITLE
AND INTEREST IN AND TO THE INTELLECTUAL PROPERTY AND SHALL

 

26

--------------------------------------------------------------------------------


 

EXECUTE AND DELIVER TO THE COLLATERAL AGENT SUCH DOCUMENTS AS ARE NECESSARY OR
APPROPRIATE TO CARRY OUT THE INTENT AND PURPOSES OF THIS AGREEMENT;

 

(III)                               EACH GRANTOR AGREES THAT SUCH A GRANT,
CONVEYANCE, TRANSFER, ASSIGNMENT AND/OR RECORDING SHALL BE APPLIED TO REDUCE THE
SECURED OBLIGATIONS OUTSTANDING ONLY TO THE EXTENT THAT THE COLLATERAL AGENT (OR
ANY SECURED PARTY) RECEIVES CASH PROCEEDS IN RESPECT OF THE SALE OF, OR OTHER
REALIZATION UPON, THE INTELLECTUAL PROPERTY; AND

 

(IV)                              THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO
NOTIFY, OR REQUIRE EACH GRANTOR TO NOTIFY, ANY OBLIGORS WITH RESPECT TO AMOUNTS
DUE OR TO BECOME DUE TO SUCH GRANTOR IN RESPECT OF THE INTELLECTUAL PROPERTY, OF
THE EXISTENCE OF THE SECURITY INTEREST CREATED HEREIN, TO DIRECT SUCH OBLIGORS
TO MAKE PAYMENT OF ALL SUCH AMOUNTS DIRECTLY TO THE COLLATERAL AGENT, AND, UPON
SUCH NOTIFICATION AND AT THE EXPENSE OF SUCH GRANTOR, TO ENFORCE COLLECTION OF
ANY SUCH AMOUNTS AND TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT
THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH GRANTOR MIGHT HAVE
DONE.

 


(B)                                 SUBJECT TO THE INTERCREDITOR AGREEMENT, IF
(I) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND, BY REASON OF CURE, WAIVER,
MODIFICATION, AMENDMENT OR OTHERWISE, NO LONGER BE CONTINUING, (II) NO OTHER
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (III) AN ASSIGNMENT OR
OTHER TRANSFER TO THE COLLATERAL AGENT OF ANY RIGHTS, TITLE AND INTERESTS IN AND
TO THE INTELLECTUAL PROPERTY SHALL HAVE BEEN PREVIOUSLY MADE AND SHALL HAVE
BECOME ABSOLUTE AND EFFECTIVE, AND (IV) THE SECURED OBLIGATIONS SHALL NOT HAVE
BECOME IMMEDIATELY DUE AND PAYABLE, UPON THE WRITTEN REQUEST OF ANY GRANTOR, THE
COLLATERAL AGENT SHALL PROMPTLY EXECUTE AND DELIVER TO SUCH GRANTOR, AT SUCH
GRANTOR’S SOLE COST AND EXPENSE, SUCH ASSIGNMENTS OR OTHER TRANSFER AS MAY BE
NECESSARY TO REASSIGN TO SUCH GRANTOR ANY SUCH RIGHTS, TITLE AND INTERESTS AS
MAY HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT AS AFORESAID, SUBJECT TO ANY
DISPOSITION THEREOF THAT MAY HAVE BEEN MADE BY THE COLLATERAL AGENT; PROVIDED,
AFTER GIVING EFFECT TO SUCH REASSIGNMENT, THE COLLATERAL AGENT’S SECURITY
INTEREST GRANTED PURSUANT HERETO, AS WELL AS ALL OTHER RIGHTS AND REMEDIES OF
THE COLLATERAL AGENT GRANTED HEREUNDER, SHALL CONTINUE TO BE IN FULL FORCE AND
EFFECT; AND PROVIDED FURTHER, THE RIGHTS, TITLE AND INTERESTS SO REASSIGNED
SHALL BE FREE AND CLEAR OF ANY OTHER LIENS GRANTED BY OR ON BEHALF OF THE
COLLATERAL AGENT AND THE SECURED PARTIES.


 


(C)                                  SOLELY FOR THE PURPOSE OF ENABLING THE
COLLATERAL AGENT TO EXERCISE RIGHTS AND REMEDIES UNDER THIS ARTICLE 7 AND AT
SUCH TIME AS THE COLLATERAL AGENT SHALL BE LAWFULLY ENTITLED TO EXERCISE SUCH
RIGHTS AND REMEDIES, EACH GRANTOR HEREBY GRANTS TO THE COLLATERAL AGENT, TO THE
EXTENT IT HAS THE RIGHT TO DO SO, AN IRREVOCABLE, NONEXCLUSIVE LICENSE
(EXERCISABLE WITHOUT PAYMENT OF ROYALTY OR OTHER COMPENSATION TO SUCH GRANTOR),
SUBJECT, IN THE CASE OF TRADEMARKS, TO SUFFICIENT RIGHTS TO QUALITY CONTROL AND
INSPECTION IN FAVOR OF SUCH GRANTOR TO AVOID THE RISK OF INVALIDATION OF SAID
TRADEMARKS, TO USE, OPERATE UNDER, LICENSE, OR SUBLICENSE ANY INTELLECTUAL
PROPERTY  NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR, AND WHEREVER THE SAME
MAY BE LOCATED.


 

Section 7.07                                Cash Proceeds. In addition to the
rights of the Collateral Agent specified in Section 4.03 with respect to
payments of Receivables, any cash, checks and other near-cash items
(collectively, “Cash Proceeds”)  received by the Collateral Agent (whether from
a Grantor or otherwise):  (i) if no Event of Default shall have occurred and be
continuing, shall be paid by the Collateral Agent to Borrower or as otherwise
instructed by Borrower and (ii) if an Event of Default shall have occurred and
be continuing, may, in the sole discretion of the Collateral Agent, (A) be paid
to Borrower, (B) be held by the Collateral Agent for the ratable benefit of the
Secured Parties, as collateral security for the Secured Obligations (whether
matured or unmatured) and/or (C) then or at any time thereafter may be applied
by the Collateral Agent against the Secured Obligations then due and owing.

 

27

--------------------------------------------------------------------------------


 


ARTICLE VIII

COLLATERAL AGENT


 

The Collateral Agent has been appointed to act as Collateral Agent under the
Credit Agreement by Lenders and, by their acceptance of the benefits hereof, the
other Secured Parties. The Collateral Agent shall be obligated, and shall have
the right hereunder, to make demands, to give notices, to exercise or refrain
from exercising any rights, and to take or refrain from taking any action
(including, without limitation, the release or substitution of Collateral),
solely in accordance with this Agreement and the Credit Agreement. In
furtherance of the foregoing provisions of this Section, each Secured Party, by
its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms of this Section.

 


ARTICLE IX

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS


 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Termination Date, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
Termination Date, the security interest granted hereby shall terminate hereunder
and of record and all rights to the Collateral shall revert to Grantors. Upon
any such termination the Collateral Agent shall, at Grantors’ expense, execute
and deliver to Grantors such documents as Grantors shall reasonably request to
evidence such termination.

 


ARTICLE X

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM


 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, if an Event of Default has occurred and is continuing, the
Collateral Agent may itself perform, or cause performance of, such agreement,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by each Grantor under Section 10.02 of the Credit Agreement.

 

28

--------------------------------------------------------------------------------


 


ARTICLE XI

MISCELLANEOUS.


 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.01 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not, subject to the Intercreditor Agreement, in any way be affected or impaired
thereby. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not, subject to the terms of the
Intercreditor Agreement, avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists. This Agreement shall be
binding upon and inure to the benefit of the Collateral Agent and Grantors and
their respective successors and assigns. No Grantor shall, without the prior
written consent of the Collateral Agent given in accordance with the Credit
Agreement, or as permitted by the Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Loan Documents embody the
entire agreement and understanding between Grantors and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND RULE 327(b) OF THE NEW YORK CIVIL
PRACTICE LAW AND RULES.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

CHEM RX CORPORATION

 

 

 

 

 

By:

/s/ Jerry Silva

 

 

 

Name: Jerry Silva

 

 

Title: Chairman and CEO

 

 

 

 

 

B.J.K. INC.

 

 

 

 

 

By:

/s/ Jerry Silva

 

 

 

Name: Jerry Silva

 

 

Title: President and CEO

 

 

 

 

 

CHEMRX NEW JERSEY, LLC

 

 

 

 

 

By:

/s/ Jerry Silva

 

 

 

Name:  Jerry Silva

 

 

Title: President

 

 

 

 

 

CHEMRX/SALERNO’S, LLC

 

 

 

 

 

By:

/s/ Jerry Silva

 

 

 

Name:  Jerry Silva

 

 

Title: President

 

 

 

 

 

CHEMRX-BOCA RATON, LLC

 

 

 

 

 

By:

/s/ Jerry Silva

 

 

 

Name:  Jerry Silva

 

 

Title: President

 

 

 

 

 

CHEMRX CARE, LLC

 

 

 

 

 

By:

/s/ Jerry Silva

 

 

 

Name:  Jerry Silva

 

 

Title: President

 

30

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE,

 

NEW YORK AGENCY,

 

as the Collateral Agent

 

 

 

 

 

By:

  /s/ Doug Cornett

 

 

 

Name: Doug Cornett

 

 

Title: Authorized Signatory

 

31

--------------------------------------------------------------------------------